          Case 1:20-cv-01097-LY Document 61 Filed 04/15/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION
 3M COMPANY,                                   §
         Plaintiff                             §
                                               §
    v.                                         §
                                               §
 VINASIA CHE TAO LLC,                          §       Case No. 1:20-CV-1097-LY
          Defendant                            §

                                            ORDER

   Before the Court is Defendant VinAsia Che Tao, LLC’s Motion for Protective Order and

Motion to Quash Depositions, filed April 6, 2021 (Dkt. 55).

   Under Rule CV-7(e)(2) of the Local Court Rules of the United States District Court for the

Western District of Texas, responses to non-dispositive motions are due within seven days after

the motion is filed; if no response is timely filed, the court may grant the motion as unopposed.

Plaintiff 3M Company did not respond to Defendant’s Motion by the deadline. The Court therefore

GRANTS as unopposed Defendant VinAsia Che Tao, LLC’s Motion for Protective Order and

Motion to Quash Depositions (Dkt. 55) pursuant to Local Rule CV-7(e)(2).

   It is FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Lee Yeakel.

   SIGNED on April 15, 2021.


                                                    SUSAN HIGHTOWER
                                                    UNITED STATES MAGISTRATE JUDGE
